NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROY W. BRUCE, JR., and ALICE BRUCE, )
                                     )
             Appellants,             )
                                     )
v.                                   )           Case No. 2D17-531
                                     )
U.S. BANK NATIONAL ASSOCIATION,      )
as Trustee, successor by merger to   )
LaSalle Bank, National Association   )
Trustee for Washington Mutual Asset- )
Backed Certificates WMABS Series     )
2006-HE3 T,                          )
                                     )
             Appellee.               )
                                     )

Opinion filed February 14, 2018.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Roy W. Bruce, Jr., and Alice Bruce, pro se.

Allison Morat and Teris A. McGovern of
Pearson Bitman LLP, Maitland, for
Appellee.

SLEET, Judge.

              Roy W. Bruce, Jr., and Alice Bruce challenge the trial court's nonfinal

order denying Mr. Bruce's motion to quash service against him individually in the

foreclosure action brought by U.S. Bank National Association against the Bruces

individually and in their capacities as trustees of the Roy W. Bruce, Jr., and Alice M.
Bruce Revocable Living Trust dated December 2011. We affirm the trial court's order

as to Mr. Bruce without further comment. We dismiss this appeal as to Mrs. Bruce

because the order on appeal denied a motion brought only by Mr. Bruce. Thus the

order did not affect her, and she does not have standing to challenge it on appeal. See

generally Hayes v. Guardianship of Thompson, 952 So. 2d 498, 505 (Fla. 2006)

("Standing is a legal concept that requires a would-be litigant to demonstrate that he or

she reasonably expects to be affected by the outcome of the proceedings, either directly

or indirectly."); cf. Ghali v. Smith, 575 So. 2d 1386, 1386 (Fla. 3d DCA 1991)

("[Appellant] lacks the requisite standing to appeal the denial of a nonparty's motion to

quash substitute service of process.").

              Affirmed in part; dismissed in part.


KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-